Citation Nr: 1403730	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  By that rating action, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed this rating action to the Board.  Jurisdiction of the current appeal resides with the Chicago, Illinois RO.  

In November 2011, the Veteran provided testimony in support of his appeal before the undersigned at a videoconference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been reviewed and is associated with the claims folder.

In April 2012, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in a May 2012 rating decision, the RO granted service connection for diabetes mellitus, type 2, in accordance with the Board's April 2012 favorable decision on that issue.  Furthermore, in a November 2012 rating decision, the RO granted service connection for posttraumatic stress disorder.  These were full grants of the benefits sought with regard to those issues.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

It is not in dispute that the Veteran has current bilateral hearing loss and tinnitus.  The question is whether the disabilities are related to service.  The Veteran was afforded a VA audiological examination in June 2012, to help determine the etiology of his claimed bilateral hearing loss and tinnitus.  The examiner concluded that he could not give an opinion without resorting to speculation because the Veteran's service treatment records and DD-214 were not available for review.  The Board finds this opinion inadequate for evaluation purposes for the following reasons.  First of all, the Board notes that as discussed in the April 2012 remand, noise exposure in service has already been conceded, based on the Veteran's confirmed service in the Republic of Vietnam (RVN), in an artillery unit.  See September 2011 NPRC response to the RO's request for information regarding the Veteran's military service in the RVN, and Morning Reports.  The Board notes further that service connection is possible for diseases first identified after service.  38 C.F.R. § 3.303(d) (2013).  The June 2012 examiner did not provide an opinion as to whether the hearing loss and tinnitus identified after service were related to a disease or injury in service.  Accordingly, the Board finds that the June 2012 VA opinion is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current bilateral hearing loss and tinnitus is necessary.  38 C.F.R. § 4.2 (2013).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to determine the etiology of his current hearing loss and tinnitus.  The examiner should review the claims folder and note such review in the examination report or an addendum.  The examiner is advised that military noise exposure is conceded. 

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before and after service, and whether the Veteran used hearing protection devices. 

The examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that: 1.) hearing loss and 2.) tinnitus are the result of conceded noise exposure or other injury or disease in active service.  

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, the RO or the AMC should re-adjudicate the Veteran's claims based on the new evidence of record.  If any benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

